Citation Nr: 0010322	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  94-36 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a liver disorder, 
status post liver transplant, secondary to a blood 
transfusion.

2.  Entitlement to service connection for bilateral cataracts 
secondary to medications prescribed for a liver disorder 
secondary to a blood transfusion.

3.  Entitlement to service connection for an immune system 
disorder with calcium breakdown secondary to medications 
prescribed for a liver disorder secondary to a blood 
transfusion.

4.  Entitlement to service connection for an acquired 
psychiatric disorder, to include major depression, secondary 
to medications prescribed for a liver disorder secondary to a 
blood transfusion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from August 1965 to September 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

In a brief, submitted by the veteran's representative in 
January 2000, the issue of entitlement to service connection 
for alcoholism and/or IV drug use as proximately due to or 
caused by the veteran's service-connected post-traumatic 
stress disorder was raised.  This issue is referred to the RO 
for its consideration.  In light of the Board's restriction 
of the disabilities on appeal as being due to a liver 
disorder secondary to a blood transfusion, as was the claim 
before the RO, the issue referred is not inextricably 
intertwined with those issues on appeal.  

The Board previously remanded this appeal in November 1996 
and February 1999.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claim of entitlement to service connection 
for a liver disorder, status post liver transplant, secondary 
to blood transfusion has been obtained.

2.  The veteran did not have a blood transfusion during his 
active service and a liver disorder, status post liver 
transplant, is not related to any inservice blood 
transfusion.

3.  Service connection is not in effect for a liver disorder 
secondary to a blood transfusion.  


CONCLUSIONS OF LAW

1.  A liver disorder, status post liver transplant, secondary 
to a blood transfusion, was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  

2.  The veteran has no legal entitlement to service 
connection for bilateral cataracts, immune system disorder 
with calcium breakdown, and psychiatric disorder, to include 
major depression, as secondary to a nonservice-connected 
liver disorder secondary to a blood transfusion.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.310 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Liver Disorder
Secondary to Transfusion

The veteran has claimed entitlement to service connection for 
a liver disorder, status post liver transplant, secondary to 
a blood transfusion he received while in Vietnam.  In order 
for a claim to be considered well grounded, there must be 
evidence both of a current disability and of an etiological 
relationship between that disability and service.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

The veteran's DD Form 214 reflects that he received the 
Purple Heart Medal and Combat Action Ribbon.  His service 
medical records indicate that a pickup truck on which he was 
riding ran over an anti-tank mine, causing the mine to 
detonate.  The veteran has indicated, in statements and 
testimony, that he received blood transfusions following this 
incident because of his excessive bleeding and the necessity 
for surgical procedures for the removal of shrapnel.  A June 
1992 letter from Romano Delcore, M.D., a private physician, 
reflects that the veteran "developed end-stage liver disease 
due to chronic active Hepatitis C which he undoubtedly 
acquired via the blood transfusions he received while in 
Vietnam."  The record reflects that Hepatitis C was first 
diagnosed in July 1990.  The Board concludes that there is 
evidence, presumed credible for purposes of the well grounded 
determination, that the veteran had a blood transfusion 
during service and there is competent medical evidence that 
associates his liver disorder, status post liver transplant, 
with Hepatitis C that occurred as a result of the blood 
transfusion the veteran received in Vietnam.  Therefore, the 
Board concludes that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a).

The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.  The veteran's service 
medical and personnel records have been obtained and the 
veteran has been afforded a personal hearing.  Private and VA 
treatment records have also been obtained.

The evidence of record relating to the veteran's reported 
blood transfusions during service includes an April 1967 
summary from the Naval Hospital, USS Sanctuary, a hospital 
ship.  The veteran was admitted to the hospital ship on April 
21, 1967.  The summary reflects that the admission diagnosis 
was second degree burns, face and hands.  The summary 
indicates that the veteran sustained the burns on April 17, 
1967, when a pickup on which he was riding ran over an anti-
tank mine.  It indicates that the veteran was rendered 
unconscious, but believed the gasoline tank caught fire.  He 
was initially treated at Chu Lai, and then transferred to the 
USS Sanctuary in good condition.  Prior medical history 
revealed that the veteran had an appendectomy, a left 
meniscectomy, and tonsillectomy.  Physical examination on 
admission revealed that the veteran was in no distress.  
There were second degree burns involving the face, ears, and 
neck, with crusting.  There was a perforation of the right 
tympanic membrane and second degree burns involving the 
hands.  Chest X-ray was negative.  At discharge the veteran's 
burns were well healed.  The transfer diagnosis was second 
degree burns involving face, neck, and hands, and tympanic 
membrane perforation of the right ear secondary to blast 
injury.  

A summary from the U.S. Naval Hospital, Memphis, Tennessee, 
reflects that the veteran was admitted there on July 16, 
1967, and discharged one month later.  It reflects that the 
veteran was aboard a three-quarter ton pickup truck that set 
off an anti-tank mine, catapulting the veteran approximately 
30 yards into and through the grass roof of a native hut.  He 
received second degree burns on the hands and face and a 
ruptured tympanic membrane of the right ear with diminished 
hearing.  He was evacuated to a local area.  It notes that 
the veteran had an appendectomy, tonsillectomy, and left 
meniscectomy.  He had no complaints referable to other 
systems.  Admission physical examination disclosed no 
abnormality other than the large central perforation of the 
right tympanic membrane and the right lower quadrant 
appendectomy scar.  In mid-August 1967 he was returned to 
duty.  

In October 1968 service medical record reflects that the 
veteran's record did not support his statement of intestinal 
injury in Vietnam.  Examination revealed no abdominal scars 
except for the appendectomy scar.  The report of the 
veteran's August 1969 service separation examination does not 
reflect any findings indicating residuals of shrapnel wounds.

The report of a December 1969 VA orthopedic examination 
reflects that the veteran reported that a truck he was riding 
on had ran over a land mine.  He indicated that he was 
rendered unconscious and was found by a corpsman 30 yards 
away from the truck.  He was evacuated by helicopter to Chu 
Lai and in turn to the Naval Hospital Ship, Sanctuary.  He 
received ointment treatment to his burns of the hands and 
face, metallic fragments were removed from his left knee.  
The operative procedures were carried out aboard the 
Sanctuary.

An April 1992 statement from the veteran reflects that he 
reported that in April 1967 he was hit by a land mine that 
affected his back, hands, chest, etc.  During surgery for 
this injury he received a blood transfusion and soon after 
surgery he developed jaundice which transformed into 
hepatitis.  

In a March 1993 letter the veteran requested assistance in 
reconstructing service medical records relating to his first 
days of treatment prior to him being evacuated to the 
hospital ship Sanctuary in April 1967.  The veteran indicated 
that these records would show surgeries for removal of 
shrapnel and necessary blood transfusions.

During a personal hearing in August 1993 the veteran 
testified that he received a whole blood transfusion after 
the three-quarter ton pickup, upon which he was riding, 
struck an unmarked tank mine because, "[w]e were just losing 
it faster than they could put it in."  In response to the 
question, "So you were bleeding excessively when you got 
shrapnel in you?", the veteran responded, "Yes."  The veteran 
subsequently testified that when he was wounded he was 
knocked unconscious and when he came to he was in a ward by 
himself.  He noted that records indicated that the hospital 
where he came to was located in Chu Lai.  He reported that he 
sustained burns to his hands and shrapnel wounds to his chest 
and legs.  He indicated that as far as he knew the truck had 
caught on fire, but he was unconscious.  He was then 
transferred to a hospital ship and from there he was 
evacuated to Tennessee.  

h the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  Service connection of such injury 
or disease may be rebutted by clear and convincing evidence 
to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 304(d).

A review of the evidence with respect to whether or not the 
veteran received a blood transfusion following the incident 
in which the mine detonated under the three-quarter ton 
pickup upon which he was riding reflects that there is 
evidence that supports the conclusion that the veteran 
received a blood transfusion and evidence that is against a 
conclusion that the veteran received a transfusion.  The 
evidence that would support a finding that the veteran 
received a blood transfusion following the mine incident 
consists solely of his statements.  A review of those 
statements, including his testimony, reveals that he premises 
the need for and receipt of a blood transfusion on excessive 
and sustained bleeding at the time of the explosion, i.e., 
"[w]e were just losing it faster than they could put it in," 
or surgery for removal of shrapnel wounds to his chest and 
legs.  The veteran has never asserted that any blood 
transfusions occurred after he was transferred to the 
hospital ship Sanctuary.  He has asserted that the 
transfusions occurred during the period from April 17, 1967, 
to April 21, 1967, prior to his transfer to the hospital 
ship.  

Therefore, the Board will undertake an analysis of the 
veteran's statements as they relate to this time frame.  With 
respect to the testimony during the personal hearing 
inferring that the veteran was indicating that whole blood 
transfusion was necessary at the time of the explosion 
because he was losing blood faster than it could be put in, 
the Board observes that the veteran has consistently reported 
that he was unconscious immediately following the explosion, 
noting that he has reported that he was unaware personally if 
the truck caught on fire and that he did not regain 
consciousness until he was hospitalized at Chu Lai.  It is 
also observed that contemporaneous service medical records 
reflect that the veteran was rendered unconscious as a result 
of the explosion.  There is no evidence that addresses the 
issue of consciousness, that indicates that the veteran was 
other than unconscious following the explosion.  Therefore, 
the Board concludes that a preponderance of the evidence 
supports a finding that the veteran was rendered unconscious 
at the time of the explosion and was, therefore, unable to 
observe whether he was bleeding or whether a blood 
transfusion occurred prior to his regaining consciousness 
after being hospitalized at Chu Lai.  On the basis of that 
conclusion, very small probative weight will be given to any 
of the evidence inferring that the veteran received a blood 
transfusion during the time period between the detonation of 
the land mine and the veteran's arrival at the hospital in 
Chu Lai.  

With respect to the time period between the arrival at the 
hospital in Chu Lai and the transfer to the hospital ship, 
the veteran indicated, in a March 1993 statement, that he 
underwent surgeries for removal of shrapnel and necessary 
blood transfusions.  He indicated that shrapnel injuries 
affected his chest and legs.  In this regard, the Board 
observes that the report of a December 1969 VA orthopedic 
examination reflects that the veteran reported that operative 
procedures were carried out aboard the hospital ship.  
Further, service medical records, including two hospital 
summaries, reflect that the veteran was afforded physical 
examinations approximately three days after the injury and 
approximately three months after that, with both examinations 
clearly exploring the veteran's history, to include the 
detail that he had undergone surgery as a child for 
appendectomy and tonsillectomy as well as left meniscectomy 
in 1965, but neither report indicating any finding of shell 
fragment wounds or residuals of surgery related thereto.  
With consideration that in 1969 the veteran reported that 
surgeries did not occur until he arrived on the hospital ship 
and the time element that approximately 25 years had passed 
between 1967 and 1992 when the veteran first reported a blood 
transfusion, small probative weight will be afforded the 
veteran's current statements and testimony with respect to 
his recollection over a 25-year period that he underwent 
surgery and blood transfusions while in a hospital at Chu 
Lai.  

There are no contemporaneous service medical records relating 
to the period from the time of the incident on April 17, 
1967, until April 21, 1967, when the veteran was hospitalized 
aboard the Sanctuary.  However, the summary with respect to 
that period of hospitalization reflects that a history was 
taken and indicates that a thorough physical examination on 
admission was accomplished, including a history of the 
veteran's prior surgeries.  This summary does not indicate 
any findings relating to any shrapnel wounds, nor does it 
indicate that the veteran underwent any surgeries either 
prior to or during the hospitalization that were related to 
the April 17 mine incident.  The discharge diagnosis is 
devoid of evidence that the veteran experienced shrapnel 
wound injuries or surgeries related thereto with accompanying 
blood transfusions.  The subsequent hospital summary, 
relating to the period of hospitalization from mid-July to 
mid-August 1967 likewise indicates no prior surgeries of any 
type relating to the mine incident nor does it indicate that 
the veteran sustained any shrapnel injuries that would have 
required such surgery.  Further, it also reflects that a 
thorough admission physical was taken, complete with history 
of prior surgeries, but no notation was made of any surgery 
relative to shrapnel wound injuries following the April 17 
incident.  An October 1968 record also continues to indicate 
that the veteran did not sustain any intestinal injury and 
had no abdominal scars except for an appendectomy scar.  
Because of the contemporaneous and thorough nature of the 
service medical records addressing the treatment the veteran 
received following the April 17 mine incident, they will be 
afforded large probative weight.

Since the veteran's injuries were incurred as a result of a 
mine detonation they were incurred during combat.  A blood 
transfusion would be consistent with combat injuries 
involving shrapnel wounds and the veteran's lay statements 
have been submitted indicating that such blood transfusion 
occurred.  However, on the basis of the above analysis, the 
Board concludes that the two service hospital summaries, the 
October 1968 service medical record, the August 1969 service 
separation examination report, and the report of the December 
1969 VA orthopedic examination constitute clear and 
convincing evidence that the veteran did not sustain blood 
transfusions as a result of the mine explosion. 38 U.S.C.A. 
§§ 1154(b); 38 C.F.R. § 3.304(d).  In viewing the weight that 
has been accorded the evidence of record, the overwhelming 
weight of probative evidence is against a finding that the 
veteran received any blood transfusion during his active 
service and there is no reasonable doubt that may be resolved 
in his favor.  38 U.S.C.A. § 5107.  Since the veteran did not 
receive a blood transfusion during his active service he did 
not develop Hepatitis C as a result thereof and it follows 
that any liver disability, status post liver transplant, did 
not occur as a result of Hepatitis C that was a result of a 
blood transfusion during service.  Therefore, a preponderance 
of the evidence is against his claim for service connection 
for a liver disability, status post liver transplant, 
secondary to a blood transfusion.  

II.  Claims Secondary to Liver Disorder
Secondary to Blood Transfusion

The veteran has filed claims for service connection for 
bilateral cataracts, immune system disability with calcium 
breakdown, and acquired psychiatric disability, including 
major depression, all as secondary to medication taken for a 
liver disability secondary to a blood transfusion.  

Disability which is proximately due to or the result of 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (1999); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).

The concept of "well grounded" applies to the character of 
the evidence presented by a claimant.  Since in this case 
there is no dispute as to the evidence "specifically that 
service connection is not in effect for a liver disability, 
status post liver transplant, secondary to a blood 
transfusion," but only as to the law and its meaning, the 
concept of "well grounded" is not found to be applicable.  
Rather, it is found that the veteran has failed to state a 
claim on which relief can be granted.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

Service connection has not been established for liver 
disability, status post liver transplant, secondary to a 
blood transfusion, and it follows that disability which is 
caused by or aggravated by liver disability, status post 
liver transplant, secondary to a blood transfusion may not be 
granted service connection under the provisions of 38 C.F.R. 
§ 3.310.  Sabonis.



ORDER

Service connection for liver disability, status post liver 
transplant, secondary to a blood transfusion is denied.  

Service connection for bilateral cataracts secondary to 
medications prescribed for a liver disorder secondary to a 
blood transfusion is denied.

Service connection for an immune system disorder with calcium 
breakdown secondary to medications prescribed for a liver 
disorder secondary to a blood transfusion is denied.

Service connection for an acquired psychiatric disorder, to 
include major depression, secondary to medications prescribed 
for a liver disorder secondary to a blood transfusion is 
denied.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeal

 
- 10 -

- 1 -


